UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35032 PARK STERLING CORPORATION (Exact name of registrant as specified in its charter) North Carolina 27-4107242 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina (Address of principal executive offices) (Zip Code) (704) 716-2134 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated Filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ As of November 6 , 201 4 , the registrant had outstanding shares of common stock, $1.00 par value per share. PARK STERLING CORPORATION Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance SheetsSeptember 30, 2014 and December 31, 2013 2 Condensed Consolidated Statements of IncomeThree and Nine Months Ended September 30, 2014 and 2013 3 Condensed Consolidated Statements of Comprehensive Income (Loss)Three and Nine Months Ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Changes in Shareholders’ EquityNine Months Ended September 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash FlowsNine Months Ended September 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition andResults of Operations 57 Item 3. Quantitative and Qualitative Disclosures about Market Risk 80 Item 4. Controls and Procedures 80 Part II. OTHER INFORMATION Item 1. Legal Proceedings 80 Item 1A. Risk Factors 80 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 81 Item 3. Defaults Upon Senior Securities 81 Item 4. Mine Safety Disclosures 81 Item 5. Other Information 81 Item 6. Exhibits 81 PARK STERLING CORPORATION Part I. Financial Information Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in thousands) September 30, December 31, 2013* ASSETS Cash and due from banks $ 16,505 $ 13,087 Interest-earning balances at banks 41,883 41,680 Federal funds sold 465 300 Investment securities available-for-sale, at fair value 367,262 349,491 Investment securities held-to-maturity (fair value of $117,693 and $51,334, respectively) 117,463 51,972 Nonmarketable equity securities 9,731 5,905 Loans held for sale 4,763 2,430 Loans: Non-covered 1,502,321 1,224,674 Covered 49,834 71,134 Less allowance for loan losses ) ) Net loans 1,542,697 1,286,977 Premises and equipment, net 59,334 55,923 Bank-owned life insurance 57,293 47,832 Deferred tax asset 37,869 36,318 Other real estate owned - noncovered 8,631 9,404 Other real estate owned - covered 4,703 5,088 Goodwill 29,992 26,420 FDIC indemnification asset 5,078 10,025 Core deposit intangible 11,307 8,629 Accrued interest receivable 4,540 4,222 Other assets 6,739 5,087 Total assets $ 2,326,255 $ 1,960,790 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 322,097 $ 255,861 Interest-bearing 1,542,511 1,344,024 Total deposits 1,864,608 1,599,885 Short-term borrowings - 996 FHLB advances 140,000 55,000 Subordinated debt 23,413 22,052 Accrued interest payable 385 412 Accrued expenses and other liabilities 26,715 20,362 Total liabilities 2,055,121 1,698,707 Shareholders' equity: Common stock, $1.00 par value 200,000,000 shares authorized; 44,850,813 and 44,730,669 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively 44,851 44,731 Additional paid-in capital 222,470 222,559 Accumulated earnings (deficit) 6,341 ) Accumulated other comprehensive income (loss) ) ) Total shareholders' equity 271,134 262,083 Total liabilities and shareholders' equity $ 2,326,255 $ 1,960,790 * Derived from audited financial statements. The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Interest income Loans, including fees $ 19,725 $ 17,970 $ 55,385 $ 54,916 Federal funds sold 1 - 1 24 Taxable investment securities 2,597 1,494 6,720 3,429 Tax-exempt investment securities 138 187 493 571 Nonmarketable equity securities 103 37 254 109 Interest on deposits at banks 22 48 96 154 Total interest income 22,586 19,736 62,949 59,203 Interest expense Money market, NOW and savings deposits 570 399 1,732 1,186 Time deposits 771 455 2,430 1,590 Short-term borrowings 1 - 3 7 FHLB advances 162 137 416 411 Subordinated debt 350 431 1,282 1,288 Total interest expense 1,854 1,422 5,863 4,482 Net interest income 20,732 18,314 57,086 54,721 Provision for loan losses ) Net interest income after provision for loan losses 21,216 18,733 57,952 54,756 Noninterest income Service charges on deposit accounts 1,137 637 2,771 2,016 Income from fiduciary activities 698 795 2,018 2,041 Commissions and fees from investment brokerage 85 115 313 308 Capital markets income 364 - 399 - Gain (loss) on sale of securities available for sale ) - 180 104 ATM and card income 631 639 1,905 1,818 Mortgage banking income 822 401 1,719 2,346 Income from bank-owned life insurance 552 537 2,197 1,447 Amortization of indemnification asset ) Loss share true-up liability expense ) 73 ) ) Other noninterest income 257 178 1,665 702 Total noninterest income 3,138 3,257 10,602 10,683 Noninterest expense Salaries and employee benefits 10,240 8,606 29,152 26,185 Occupancy and equipment 3,527 1,861 7,781 5,750 Advertising and promotion 564 186 1,020 556 Legal and professional fees 887 732 2,670 2,486 Deposit charges and FDIC insurance 441 372 1,049 1,268 Data processing and outside service fees 1,907 1,268 4,797 4,561 Communication fees 480 432 1,454 1,312 Core deposit intangible amortization 347 257 921 772 Net cost (earnings) of operation of other real estate owned 343 142 602 ) Loan and collection expense 298 556 890 1,560 Postage and supplies 176 188 521 815 Other noninterest expense 1,438 1,070 3,770 3,433 Total noninterest expense 20,648 15,670 54,627 48,375 Income before income taxes 3,706 6,320 13,927 17,064 Income tax expense 1,254 2,106 4,494 5,798 Net income 2,452 4,214 9,433 11,266 Preferred dividends - - - 353 Net income to common shareholders $ 2,452 $ 4,214 $ 9,433 $ 10,913 Basic earnings per common share $ 0.06 $ 0.10 $ 0.21 $ 0.25 Diluted earnings per common share $ 0.06 $ 0.10 $ 0.21 $ 0.25 Dividends per common share $ 0.02 $ 0.02 $ 0.02 $ 0.02 Weighted-average common shares outstanding Basic 43,910,365 44,170,964 43,919,481 44,098,417 Diluted 44,233,532 44,273,821 44,224,682 44,172,469 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 3 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (Dollars in thousands) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 2,452 $ 4,214 $ 9,433 $ 11,266 Securities available for sale and transferred securities: Change in net unrealized gains (losses) during the period ) ) 7,565 ) Change in net unrealized loss on securities transferred to held to maturity 77 - ) - Reclassification adjustment for net (gains) losses recognized in net income 63 - ) ) Total securities available for sale and transferred securities ) ) 5,253 ) Derivatives: Change in the accumulated gain (loss) on effective cash flow hedge derivatives 215 - ) - Total derivatives 215 - ) - Other comprehensive income (loss), before tax ) ) 3,581 ) . . Deferred tax expense (benefit) related to other comprehensive income ) ) 1,307 ) . . Other comprehensive income (loss), net of tax ) ) 2,274 ) . . Total comprehensive income $ 1,766 $ 3,406 $ 11,707 $ 4,050 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 4 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) Nine Months Ended September 30, 2014 and 2013 (Dollars in thousands) Accumulated Preferred Stock Common Stock Additional Paid-In Accumulated Earnings Other Comprehensive Total Shareholders' Shares Amount Shares Amount Capital (Deficit) Income (Loss) Equity Balance at December 31, 2012 20,500,000 $ 20,500 44,575,853 $ 44,576 $ 220,996 $ ) $ 3,198 $ 275,702 Redemption of preferred stock ) ) ) Issuance of restricted stock grants - - 151,500 151 ) - - - Forfeitures of restricted stock grants - - ) ) 21 - - - Exercise of stock options - - 55,391 55 225 - - 280 Share-based compensation expense - 1,468 - - 1,468 Dividends on preferred stock - ) - ) Dividends on common stock - ) - ) Net income - 11,266 - 11,266 Other comprehensive income (loss) - ) ) Balance at September 30, 2013 20,479,500 $ - 44,761,384 $ 44,761 $ 222,559 $ ) $ ) $ 259,753 Balance at December 31, 2013 - $ - 44,730,669 $ 44,731 $ 222,559 $ ) $ ) $ 262,083 Shares issued - - 252 - Issuance of restricted stock grants - - 236,900 237 ) - - - Forfeitures of restricted stock grants - - ) (6 ) 6 - - - Exercise of stock options - - 43,618 44 154 - - 198 Share-based compensation expense - 845 - - 845 Common stock repurchased - - ) ) ) - - ) Dividends on common stock - ) - ) Net income - 9,433 - 9,433 Other comprehensive income - 2,274 2,274 Balance at September 30, 2014 - $ - 44,850,813 $ 44,851 $ 222,470 $ 6,341 $ ) $ 271,134 The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 5 PARK STERLING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in thousands) Nine Months Ended September 30, Cash flows from operating activities Net income $ 9,433 $ 11,266 Adjustments to reconcile net income to net cash provided by operating activities: Accretion on acquired loans ) ) Net amortization on investments 1,521 1,350 Other depreciation and amortization 7,309 5,848 Provision for loan losses ) ) Share-based compensation expense 845 1,468 Deferred income taxes 4,823 6,787 Amortization of FDIC indemnification asset 1,966 73 Net gains on sales of investment securities available-for-sale ) ) Net gains on sales of loans held for sale ) ) Net (gains) losses on sales of fixed assets 398 ) Net gains on sale of other repossessed assets ) - Net gains on sales of other real estate owned ) ) Writedowns on other real estate owned 343 1,152 Proceeds from life insurance death benefit 651 - Income from bank-owned life insurance ) ) Proceeds from loans held for sale 43,076 93,800 Disbursements for loans held for sale ) ) Change in assets and liabilities: Decrease in FDIC indemnification asset ) ) (Increase) decrease in accrued interest receivable 427 ) (Increase) decrease in other assets ) 2,388 Decrease in accrued interest payable ) ) Increase in accrued expenses and other liabilities 3,729 1,520 Net cash provided by operating activities 16,617 31,631 Cash flows from investing activities Net (increase) decrease in loans ) 35,245 Purchases of premises and equipment ) ) Proceeds from sales of premises and equipment 138 73 Purchases of investment securities available-for-sale ) ) Purchases of investment securities held-to-maturity ) ) Proceeds from sales of investment securities available-for-sale 160,749 22,815 Proceeds from maturities, calls and paydowns of investment securities available-for-sale 39,007 37,936 Proceeds from maturities, calls and paydowns of investment securities held-to-maturity 3,442 171 FDIC reimbursement of recoverable covered asset losses 3,179 6,104 Proceeds from sale of other real estate owned 10,761 17,642 Net redemptions of nonmarketable equity securities 3,444 617 Purchase of nonmarketable equity securities ) - Acquisitions, net of cash acquired 59,045 - Net cash used by investing activities ) ) Cash flows from financing activities Net increase (decrease) in deposits 349 ) Repayments of long-term borrowings ) 5,000 Proceeds from FHLB advances 85,000 - Decrease in short-term borrowings ) ) Redemption of junior subordinated debt ) - Redemption of preferred stock - ) Exercise of stock options 198 280 Repurchase of common stock ) - Dividends on common stock ) ) Dividends on preferred stock - ) Net cash provided (used) by financing activities 27,782 ) Net increase (decrease) in cash and cash equivalents 3,786 ) Cash and cash equivalents, beginning 55,067 184,142 Cash and cash equivalents, ending $ 58,853 $ 52,697 Supplemental disclosures of cash flow information: Cash paid for interest $ 5,890 $ 4,573 Cash paid for income taxes 270 74 Supplemental disclosure of noncash investing and financing activities: Change in unrealized gain on available-for-sale securities, net of tax $ 5,253 $ ) Change in unrealized gain on cash flow hedge, net of tax ) - Transfer from other assets to investment securities available-for-sale - 1,393 Loans transferred to other real estate owned 6,651 6,938 Securities available-for-sale transferred to held-to-maturity 58,972 - The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 6 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 1 – Basis of Presentation Park Sterling Corporation (the “Company”) was formed on October 6, 2010 to serve as the holding company for Park Sterling Bank (the “Bank”) and is a bank holding company registered with the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”). At September 30, 2014 and December 31, 2013, the Company’s primary operations and business were that of owning the Bank. The accompanying unaudited condensed consolidated financial statements and notes have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information or footnotes necessary for a complete presentation of financial position, results of operations and cash flows in conformity with GAAP. Because the accompanying unaudited condensed consolidated financial statements do not include all of the information and footnotes required by GAAP, they should be read in conjunction with the Company’s audited consolidated financial statements and accompanying footnotes (the “2013 Audited Financial Statements”) included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013 filed with the Securities and Exchange Commission (“SEC”) on March 6, 2014 (the “2013 Form 10-K”). In management’s opinion, the accompanying unaudited condensed consolidated financial statements reflect all normal, recurring adjustments necessary to present fairly the financial position of the Company as of September 30, 2014 and December 31, 2013, and the results of its operations and cash flows for the three and nine months ended September 30, 2014 and 2013. Operating results for the three- and nine-month periods ended September 30, 2014 are not necessarily indicative of the results that may be expected for the year or for other interim periods. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the unaudited condensed consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the valuation of purchased credit-impaired (“PCI”) loans, the valuation of the allowance for loan losses, the determination of the need for a deferred tax asset valuation allowance and the fair value of financial instruments and other accounts. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain amounts reported in prior periods have been reclassified to conform to the current period presentation with no effect on net income or shareholders’ equity as previously reported. Note 2 - Recent Accounting Pronouncements In January 2014, theFinanancial Accounting Standards Board ("FASB")issued Accounting Standards Update ("ASU") 2014-01, "Investments Equity Method and Joint Ventures (Topic 323): Accounting for Investments in Qualified Affordable Housing Projects". This update revises the criteria required to elect the measurement and presentation alternative undertheAccounting StandardsCodification("ASC") 323-740 and simplifies the method of amortization of the investment for entities investing in flow-through limited liability entities that manage or invest in affordable housing projects qualifying for the low-income housing tax credit. The update allows entities that meet the required criteria to qualify to present the investment performance net of income tax expense to better represent the economics of the investment (rather than traditional investment accounting under the equity or cost method). If the entity qualifies for the measurement and presentation alternative, they may amortize the initial cost of the investment in proportion to the related tax credits received (the proportional allocation method). The amendments must be retrospectively applied for all periods presented. For public business entities this update is effective for annual periods and interim reporting periods within those annual periods, beginning after December 15, 2014. Early adoption is permitted. The Company is currently evaluating the impact of this guidance but does not expect these updates to have a material effect on its financial statements. 7 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) In January 2014, the FASB issued ASU No. 2014-04, “Receivables—Troubled Debt Restructurings by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans upon Foreclosure (a consensus of the FASB Emerging Issues Task Force)” (“ASU 2014-04”). ASU 2014-04 amended the Receivables—Troubled Debt Restructurings by Creditors subtopic of the ASC to address the reclassification of consumer mortgage loans collateralized by residential real estate upon foreclosure. The amendments clarify the criteria for concluding that an in substance repossession or foreclosure has occurred, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan. The amendments also outline interim and annual disclosure requirements. The amendments will be effective for the Company for interim and annual reporting periods beginning after December 15, 2014. Companies are allowed to use either a modified retrospective transition method or a prospective transition method when adopting this update. Early adoption is permitted. The Company does not expect these amendments to have a material effect on its financial statements. In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers” (“ASU 2014-09”). ASU 2014-09 changes the recognition of revenue from contracts with customers. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration the entity receives or expects to receive. The guidance will be effective for the Company for interim and annual reporting periods beginning after December 15, 2016. The Company is currently evaluating the impact of this guidance but does not expect these amendments to have a material effect on its financial statements. In June 2014, the FASB issued ASU 2014-11, “Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures” (“ASU 2014-11”). ASU 2014-11 makes limited amendments to the guidance on accounting for certain repurchase agreements. The new guidance (1) requires entities to account for repurchase-to-maturity transactions as secured borrowings (rather than as sales with forward repurchase agreements), (2) eliminates accounting guidance on linked repurchase financing transactions, and (3) expands disclosure requirements related to certain transfers of financial assets that are accounted for as sales and certain transfers (specifically, repos, securities lending transactions, and repurchase-to-maturity transactions) accounted for as secured borrowings. The amendments will be effective for the Company for the first interim or annual period beginning after December 15, 2014. The Company is currently evaluating the impact of this guidance but does not expect these amendments to have a material effect on its financial statements. In June 2014, the FASB issued ASU 2014-12, “Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period—a consensus of the FASB Emerging Issues Task Force” (“ASU 2014-12”). ASU 2014-12 clarifies that performance targets associated with stock compensation should be treated as a performance condition and should not be reflected in the grant date fair value of the stock award. The amendments will be effective for the Company for fiscal years that begin after December 15, 2015. The Company will apply the guidance to all stock awards granted or modified after the amendments are effective. The Company does not expect these amendments to have a material effect on its financial statements. In August 2014, the FASB issued ASU 2014-14, "Receivables - Troubled Debt Restructurings by Creditors: Classification of Certain Government-Guaranteed Mortgage Loans upon Foreclosure" ("ASU 2014-14"). This update addresses the diversity in practice regarding the classification and measurement of foreclosed loans which were part of a government-sponsored loan guarantee program. If certain criteria are met, the loan should be derecognized and a separate other receivable should be recorded upon foreclosure at the amount of the loan balance (principal and interest) expected to be recovered from the guarantor. This update is effective for public business entities for annual periods, and interim periods within those annual periods, beginning after December 15, 2014. The update should be adopted either prospectively or on a modified retrospective basis. Early adoption is permitted, provided the entity has adopted ASU 2014-04. The Company is currently evaluating the impact of this guidance but does not expect these updates to have a material effect on its financial statements. 8 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 3– Business Combinations and Goodwill Business Combinations Generally, acquisitions are accounted for under the acquisition method of accounting in accordance with ASC 805, Business Combinations . Both the purchased assets and liabilities assumed are recorded at their respective acquisition date fair values. Determining the fair value of assets and liabilities, especially the loan portfolio, is a complicated process involving significant judgment regarding methods and assumptions used to calculate estimated fair values. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values becomes available. Provident Community Bancshares, Inc. On May 1, 2014, the Company completed its acquisition of Provident Community Bancshares, Inc. (“Provident Community”) pursuant to the Agreement and Plan of Merger, dated as of March 4, 2014 (the “Agreement”), under which Provident Community, a bank holding company headquartered in Rock Hill, South Carolina, was merged with and into the Company with the Company as the surviving entity. Pursuant to the Agreement, each share of Provident Community common stock was cancelled and converted into the right to receive a cash payment from the Company equal to $0.78 per share, or approximately $1.4 million in the aggregate. In addition, immediately prior to completion of the merger, the Company purchased from the United States Department of the Treasury (“Treasury”) the issued and outstanding shares of Provident Community’s Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Provident Community Series A Preferred Stock”), and all of the related warrants to purchase shares of Provident Community’s common stock, for an aggregate purchase price of approximately $5.1 million (representing a 45% discount from face value). Thereafter, pursuant to the Agreement, the Provident Community Series A Preferred Stock and related warrants were cancelled in connection with the completion of the merger. Simultaneously with completion of the merger, Provident Community Bank, N.A. merged into the Bank. The assets acquired and liabilities assumed from Provident Community were recorded at their fair value as of the closing date of the merger. Fair values are preliminary and subject to refinement for up to one year after the closing date of the acquisition as additional information regarding the closing date fair values becomes available. Goodwill of $3.4 million was initially recorded at the time of the acquisition. As a result of refinements to the fair value mark on OREO, other assets and other liabilities, goodwill as indicated below is $0.2 million greater than the goodwill estimated at June 30, 2014. The following table summarizes the consideration paid by the Company in the merger with Provident Community and the amounts of the assets acquired and liabilities assumed recognized at the acquisition date: 9 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) As Recorded Fair Value and Other by Merger Related As Recorded Provident Adjustments by the Company Consideration Paid Cash $ 1,397 Fair value of noncontrolling interest 5,096 Fair Value of Total Consideration Transferred $ 6,493 Recognized amounts of identifiable assets acquired and liabilities assumed: Cash and cash equivalents $ 65,538 $ - $ 65,538 Securities 124,035 - 124,035 Nonmarketable equity securities 2,948 - 2,948 Loans held for sale 390 - 390 Loans, net of allowance 112,412 ) 104,378 Premises and equipment 3,150 32 3,182 Core deposit intangibles - 3,600 3,600 Interest receivable 748 (3 ) 745 Other real estate owned 3,666 ) 2,964 Bank owned life insurance 8,536 - 8,536 Deferred tax asset 1,628 5,307 6,935 Other assets 1,438 ) 1,220 Total assets acquired $ 324,489 $ ) $ 324,471 Deposits $ 264,281 $ 177 $ 264,458 Federal Home Loan Bank advances 37,500 3,915 41,415 Junior Subordinated Debt 12,372 ) 7,814 Short term borrowings 4,760 - 4,760 Other liabilities 2,087 1,016 3,103 Total liabilities assumed $ 321,000 $ 550 $ 321,550 Total identifiable assets $ 3,489 $ ) $ 2,921 Goodwill resulting from acquisition $ 3,572 The following table discloses certain pro forma information as if Provident Community had been acquired on January 1, 2014 and January 1, 2013, respectively. These results combine the historical results of Provident Community in the Company’s consolidated statement of income and, while certain adjustments were made for the estimated impact of certain fair value adjustments and other acquisition-related activity, they are not indicative of what would have occurred had the acquisition taken place on January 1, 2014 and January 1, 2013. Acquisition-related costs of $2.9 million are included in the Company’s consolidated statements of income for the nine months ended September 30, 2014 and are not included in the proforma information below. In particular, no adjustments have been made to eliminate the amount of Provident Community provision for loan losses of $500 thousand in 2013 or the impact of OREO write-downs recognized by Provident Community in 2014 that may not have been necessary had the acquired loans and OREO been recorded at fair value as of the beginning of 2014 or 2013. Furthermore, additional expenses related to systems conversions and other costs of integration are expected to be recorded during 2014. Additionally, the Company expects to achieve further operating cost savings and other business synergies as a result of the acquisition which are not reflected in the pro forma amounts below: 10 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Pro Forma Pro Forma Nine Months Ended Nine Months Ended September 30, 2014 September 30, 2013 Total revenues (net interest income plus other income) $ 69,668 $ 72,937 Net income $ 6,251 $ 7,593 N ote 4 – Investment Securities The amortized cost, unrealized gains and losses, and estimated fair value of investment securities at September 30, 2014 and December 31, 2013 are as follows: Amortized Cost and Fair Value of Investment Portfolio Gross Gross Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2014 Securities available-for-sale: U.S. Government agencies $ 510 $ 32 $ - $ 542 Municipal securities 11,959 906 - 12,865 Residential agency pass-through securities 143,348 1,148 ) 144,082 Residential collateralized mortgage obligations 149,516 320 ) 147,726 Commercial mortgage-backed securities 5,004 - ) 4,844 Asset-backed securities 53,144 1 ) 51,931 Corporate and other securities 3,323 252 - 3,575 Equity securities 1,250 447 - 1,697 Total securities available-for-sale $ 368,054 $ 3,106 $ ) $ 367,262 Securities held-to-maturity: Residential agency pass-through securities $ 44,646 $ 602 $ ) $ 45,234 Residential collateralized mortgage obligations 8,628 19 ) 8,632 Commercial mortgage-backed securities 60,370 - ) 57,998 Asset-backed securities 5,951 - ) 5,829 Total securities held-to-maturity $ 119,595 $ 621 $ ) $ 117,693 December 31, 2013 Securities available-for-sale: U.S. Government agencies $ 513 $ 45 $ - $ 558 Municipal securities 15,826 680 - 16,506 Residential agency pass-through securities 90,043 741 ) 90,248 Residential collateralized mortgage obligations 105,667 51 ) 103,349 Commercial mortgage-backed securities 66,396 - ) 61,402 Asset-backed securities 73,369 1 ) 71,077 Corporate and other securities 4,461 - ) 4,445 Equity securities 1,393 513 - 1,906 Total securities available-for-sale $ 357,668 $ 2,031 $ ) $ 349,491 Securities held-to-maturity: Residential agency pass-through securities $ 41,125 $ - $ ) $ 40,733 Residential collateralized mortgage obligations 4,982 - ) 4,908 Asset-backed securities 5,865 - ) 5,693 Total securities held-to-maturity $ 51,972 $ - $ ) $ 51,334 11 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) At June 1, 2014, commercial mortgage-backed securities (“MBS”) with a fair market value of $58.5 million were transferred from available-for-sale to held-to-maturity. These securities had an aggregate unrealized loss of $2.2 million ($1.5 million, net of tax) on the date of transfer. The net unamortized, unrealized loss on the transferred securities included in accumulated other comprehensive income in the accompanying balance sheet as of September 30, 2014 totaled $2.1 million. This amount will be amortized out of accumulated other comprehensive income over the remaining life of the underlying securities as an adjustment of the yield on those securities. As a result, the amortized cost of these investments of $60.4 million is higher than the $58.2 million carrying value of the securities as of September 30, 2014. There were no other transfers of securities during the three- or nine-month periods ended September 30, 2014. At September 30, 2014 and December 31, 2013, investment securities with a fair market value of $152.4 million and $99.5 million, respectively, were pledged to secure public and trust deposits, to secure interest rate swaps, and for other purposes as required and permitted by law. At September 30, 2014 and December 31, 2013, commercial MBS include $56.9 million and $55.7 million, respectively, of delegated underwriting and servicing (“DUS”) bonds collateralized by multi-family properties and backed by an agency of the U.S. government, and $6.0 million and $5.7 million, respectively, of private-label securities collateralized by commercial properties. At September 30, 2014 and December 31, 2013, asset-backed securities include a $5.8 million and $5.7 million security, respectively, which is approximately 42% collateralized by the Federal Family Education Loan Program and approximately 58% collateralized by private student loan programs. The amortized cost and fair value of investment securities available-for-sale and held-to-maturity at September 30, 2014 by contractual maturity are shown below. Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. All of the Company’s residential agency pass-through securities and residential collateralized mortgage obligations are backed by an agency of the United States government. None of our residential agency pass-through securities or residential collateralized mortgage obligations are private-label securities. 12 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Maturities of Investment Portfolio September 30, 2014 Amortized Fair Cost Value Securities available-for-sale: U.S. Government agencies Due after one year through five years $ 510 $ 542 Municipal securities Due after ten years 11,959 12,865 Residential agency pass-through securities Due after five years through ten years 12,098 12,220 Due after ten years 131,250 131,862 Residential collateralized mortgage obligations Due after ten years 149,516 147,726 Commercial mortgage-backed securities Due after five years through ten years 5,004 4,844 Asset-backed securities Due after ten years 53,144 51,931 Corporate and other securities Due after ten years 3,323 3,575 Equity securities Due after ten years 1,250 1,697 Total securities available-for-sale $ 368,054 $ 367,262 Securities held-to-maturity: Residential agency pass-through securities Due after ten years $ 44,646 $ 45,234 Residential collateralized mortgage obligations Due after ten years 8,628 8,632 Commercial mortgage-backed securities Due after five years through ten years 60,370 57,998 Asset-backed securities Due after ten years 5,951 5,829 Total securities held-to-maturity $ 119,595 $ 117,693 Securities available-for-sale of $34.5 million were sold in the three months ended September 30, 2014 resulting in a gross loss of $0.01 million. There were no sales of securities available-for-sale during the three months ended September 30, 2013. Securities available-for-sale of $160.7 million and $22.8 million were sold in the nine months ended September 30, 2014 and 2013, respectively, resulting in gross gains of $0.2 million and $0.1 million, respectively. The increase in sales of securities during the nine months ended September 30, 2014 is due to the sale of the majority of the securities acquired in the acquisition of Provident Community. Management evaluates its investments quarterly for other than temporary impairment, relying primarily on industry analyst reports, observation of market conditions and interest rate fluctuations. The following table shows gross unrealized losses and fair value, aggregated by investment category and length of time that the individual securities have been in a continuous unrealized loss position for securities with unrealized losses at September 30, 2014 and December 31, 2013. Since none of the unrealized losses relate to the marketability of the securities or the issuer’s ability to honor redemption obligations, and it is more likely than not that the Company will not have to sell the investments before recovery of their amortized cost basis, none of the securities are deemed to be other than temporarily impaired. At September 30, 2014, thirteen securities have been in a continuous loss position for twelve months or more. At December 31, 2013, five securities had been in a continuous loss position for twelve months or more. 13 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The “Volcker Rule” under the Dodd-Frank Act generally prohibits banks and their affiliates from engaging in proprietary trading and investing in and sponsoring a covered fund (such as a hedge fund or private equity fund). At December 31, 2013, the Company held four investments in senior tranches of collateralized loan obligations (“CLOs”) with a fair value of $23.4 million which were included in asset-backed securities, which could have been impacted by the Volcker Rule. The collateral eligibility language in one of the securities held at December 31, 2013, has been amended to comply with the new bank investment criteria under the Volcker Rule. In addition, the Company sold one of the securities during the nine month period ended September 30, 2014 for a loss of $433 thousand, given expectations that it would not be amended to comply with the Volcker Rule. The Company’s investment in the two remaining securities, which had a net unrealized loss of $179,000 at September 30, 2014 and $274,000 at December 31, 2013, are currently prohibited under the Volcker Rule. The Company will determine any disposition plans for these securities as documentation is, or is not, amended. Under current Federal regulations, banks have until July 21, 2017 to conform their CLO interests to avoid the trading restrictions under the Volcker Rule. Unless the documentation is amended to avoid inclusion within the rule’s prohibitions, the Company would have to recognize other-than-temporary impairment, as applicable, with respect to these securities in conformity with GAAP rules. The Company held no other security types potentially affected by the Volcker Rule at either September 30, 2014 or December 31, 2013. 14 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Investment Portfolio Gross Unrealized Losses and Fair Value Less Than 12 Months 12 Months or More Total Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses September 30, 2014 Securities available-for-sale: Residential agency pass-through securities $ 58,049 $ ) $ 7,936 $ ) $ 65,985 $ ) Residential collateralized mortgage obligations 54,437 ) 49,733 ) 104,170 ) Commercial mortgage-backed securities - - 4,844 ) 4,844 ) Asset-backed securities 19,810 ) 22,119 ) 41,929 ) Total temporarily impaired available-for-sale securities $ 132,296 $ ) $ 84,632 $ ) $ 216,928 $ ) Securities held-to-maturity: Residential agency pass-through securities $ 6,156 $ ) $ - $ - $ 6,156 $ ) Residential collateralized mortgage obligations 3,848 ) - - 3,848 ) Commercial mortgage-backed securities - - 57,998 ) 57,998 ) Asset-backed securities - - 5,829 ) 5,829 ) Total temporarily impaired held-to-maturity securities $ 10,004 $ ) $ 63,827 $ ) $ 73,831 $ ) December 31, 2013 Securities available-for-sale: Residential agency pass-through securities $ 32,674 $ ) $ - $ - $ 32,674 $ ) Residential collateralized mortgage obligations 55,856 ) 18,167 ) 74,023 ) Commercial mortgage-backed securities 42,391 ) 19,011 ) 61,402 ) Asset-backed securities 56,106 ) 4,986 ) 61,092 ) Corporate and other securities 3,945 ) - - 3,945 ) Total temporarily impaired available-for-sale securities $ 190,972 $ ) $ 42,164 $ ) $ 233,136 $ ) Securities held-to-maturity: Residential agency pass-through securities $ 40,733 $ ) $ - $ - $ 40,733 $ ) Residential collateralized mortgage obligations 4,908 ) - - 4,908 ) Asset-backed securities 5,693 ) - - 5,693 ) Total temporarily impaired held-to-maturity securities $ 51,334 $ ) $ - $ - $ 51,334 $ ) The Company has nonmarketable equity securities consisting of investments in several financial institutions and the investments in four statutory trusts. These investments totaled $9.7 million at September 30, 2014 and $5.9 million December 31, 2013. Included in these amounts at September 30, 2014 and December 31, 2013 was $8.3 million and $4.9 million, respectively, of Federal Home Loan Bank (“FHLB”) stock. All nonmarketable equity securities were evaluated for impairment as of September 30, 2014 and December 31, 2013. The following factors have been considered in determining the carrying amount of FHLB stock: (1) management’s current belief that the Company has sufficient liquidity to meet all operational needs in the foreseeable future and would not need to dispose of the stock below recorded amounts, (2) management’s belief that the FHLB has the ability to absorb economic losses given the expectation that the FHLB has a high degree of government support and (3) redemptions and purchases of the stock are at the discretion of the FHLB. At September 30, 2014 and December 31, 2013, the Company estimated that the fair values of nonmarketable equity securities equaled or exceeded the cost of each of these investments, and, therefore, the investments were not impaired. 15 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Note 5 – Loans and Allowance for Loan Losses The Company’s loan portfolio was comprised of the following at: September 30, 2014 December 31, 2013 PCI loans All other loans Total PCI loans All other loans Total Commercial: Commercial and industrial $ 6,149 $ 167,160 $ 173,309 $ 5,737 $ 116,663 $ 122,400 Commercial real estate (CRE) - owner-occupied 30,210 301,093 331,303 35,760 231,821 267,581 CRE - investor income producing 51,810 410,621 462,431 56,996 325,191 382,187 AC&D - 1-4 family construction 687 32,245 32,932 - 19,959 19,959 AC&D - lots, land & development 17,967 37,133 55,100 22,699 42,890 65,589 AC&D - CRE 113 53,346 53,459 121 56,638 56,759 Other commercial 1,255 4,026 5,281 137 3,712 3,849 Total commercial loans 108,191 1,005,624 1,113,815 121,450 796,874 918,324 Consumer: Residential mortgage 30,259 168,714 198,973 32,826 140,550 173,376 Home equity lines of credit (HELOC) 1,709 153,059 154,768 1,402 142,352 143,754 Residential construction 7,601 48,882 56,483 6,920 33,901 40,821 Other loans to individuals 909 25,535 26,444 1,189 17,606 18,795 Total consumer loans 40,478 396,190 436,668 42,337 334,409 376,746 Total loans 148,669 1,401,814 1,550,483 163,787 1,131,283 1,295,070 Deferred costs - 1,672 1,672 - 738 738 Total loans, net of deferred costs $ 148,669 $ 1,403,486 $ 1,552,155 $ 163,787 $ 1,132,021 $ 1,295,808 Included in the September 30, 2014 and December 31, 2013 loan totals are $49.8 million and $71.1 million, respectively, of covered loans pursuant to FDIC loss share agreements. Of these amounts, at September 30, 2014, approximately $47.1 million is included in PCI loans and $2.7 million is included in all other loans. At December 31, 2013, approximately $68.0 million is included in PCI loans and $3.2 million is included in all other loans. At September 30, 2014 and December 31, 2013, the Company had sold participations in loans aggregating $6.6 million and $3.3 million, respectively, to other financial institutions on a nonrecourse basis. Of the $6.6 million in participation loans outstanding at September 30, 3014, $3.5 million were acquired in connection with the Provident Community merger. Collections on loan participations and remittances to participating institutions conform to customary banking practices. The Bank accepts residential mortgage loan applications and funds loans of qualified borrowers. Funded loans are sold with limited recourse to investors under the terms of pre-existing commitments. The Bank executes all of its loan sales agreements under best efforts contracts with investors. From time to time, the Company may choose to hold certain mortgage loans on balance sheet. In addition, as part of the Provident Community merger, the Company was servicing approximately $4.1 million of residential mortgage loans for the benefit of others as of September 30, 2014. Loans sold with limited recourse are 1-4 family residential mortgages originated by the Company and sold to various other financial institutions. Various recourse agreements exist, ranging from thirty days to twelve months. The Company’s exposure to credit loss in the event of nonperformance by the other party to the loan is represented by the contractual notional amount of the loan. Since none of the loans has ever been returned to the Company, the amount of total loans sold with limited recourse does not necessarily represent future cash requirements. The Company uses the same credit policies in making loans held for sale as it does for on-balance sheet instruments. Total loans sold with limited recourse in the three months ended September 30, 2014 and 2013 were $21.3 million and $16.2 million, respectively. Total loans sold with limited recourse in the nine months ended September 30, 2014 and 2013 were $42.4 million and $92.5 million, respectively. 16 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) At September 30, 2014, the carrying value of loans pledged as collateral to the FHLB and to the Federal Reserve for borrowings totaled $515.6 million. At December 31, 2013, the carrying value of loans pledged as collateral to the FHLB and the Federal Reserve totaled $472.4 million. Concentrations of Credit - Loans are primarily made within the Company’s operating footprint of North Carolina, South Carolina, Virginia and Georgia. Real estate loans can be affected by the condition of the local real estate market. Commercial and industrial loans can be affected by the local economic conditions. The commercial loan portfolio has concentrations in business loans secured by real estate and real estate development loans. Primary concentrations in the consumer loan portfolio include home equity lines of credit and residential mortgages. At September 30, 2014 and December 31, 2013, the Company had no loans outstanding with foreign entities. 17 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) Allowance for Loan Losses - The following table presents, by portfolio segment, the activity in the allowance for loan losses for the three and nine months ended September 30, 2014. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total For the three months ended September 30, 2014 Allowance for Loan Losses: Balance, beginning of period $ 1,773 $ 473 $ 1,425 $ - $ 1,215 $ 1,446 $ 223 $ 51 $ 372 $ 1,452 $ 651 $ 97 $ 9,178 Provision for loan losses 12 162 ) - ) ) 60 2 155 138 240 ) ) Charge-offs ) - ) - ) (4 ) - ) ) Recoveries 262 10 21 - 33 449 - - 110 15 9 30 939 Net charge-offs 151 10 1 - 33 449 - - 85 11 9 15 764 Balance, end of period $ 1,936 $ 645 $ 1,372 $ - $ 1,153 $ 809 $ 283 $ 53 $ 612 $ 1,601 $ 900 $ 94 $ 9,458 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - PCI Impairment charge-offs - PCI impairment recoveries - Net PCI impairment charge-offs - Reversal of PCI loan impairment - Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations - Provision for loan losses recorded through FDIC loss share receivable - Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Total Allowance for Loan Losses $ 1,936 $ 645 $ 1,372 $ - $ 1,153 $ 809 $ 283 $ 53 $ 612 $ 1,601 $ 900 $ 94 $ 9,458 For the nine months ended September 30, 2014 Allowance for Loan Losses: Balance, beginning of period $ 1,491 $ 399 $ 1,797 $ - $ 839 $ 1,751 $ 299 $ 25 $ 358 $ 1,050 $ 390 $ 72 $ 8,471 Provision for loan losses 88 ) ) - 231 ) ) 27 159 907 466 18 ) Charge-offs ) - ) - ) (4 ) - - ) ) (7 ) ) ) Recoveries 468 262 108 - 98 1,620 - 1 183 46 51 41 2,878 Net charge-offs 357 262 ) - 83 1,616 - 1 95 ) 44 4 1,922 Balance, end of period $ 1,936 $ 645 $ 1,372 $ - $ 1,153 $ 809 $ 283 $ 53 $ 612 $ 1,601 $ 900 $ 94 $ 9,458 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ - $ - $ 360 $ - $ - $ - $ - $ - $ - $ - $ - $ - $ 360 PCI Impairment charge-offs - - (5 ) - (1 ) ) - - ) PCI impairment recoveries - Net PCI impairment charge-offs - - (5 ) - (1 ) ) - - ) Reversal of PCI loan impairment - - ) - 1 144 - - ) Benefit attributable to FDIC loss share agreements - - 278 - 278 Total provision for loan losses charged to operations - - ) - 1 144 - - 69 Provision for loan losses recorded through FDIC loss share receivable - - ) - ) Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - $ - Total Allowance for Loan Losses $ 1,936 $ 645 $ 1,372 $ - $ 1,153 $ 809 $ 283 $ 53 $ 612 $ 1,601 $ 900 $ 94 $ 9,458 18 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table presents, by portfolio segment, the activity in the allowance for loan losses for the three and nine months ended September 30, 2013. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total For the three months ended September 30, 2013 Allowance for Loan Losses: Balance, beginning of period $ 1,585 $ 343 $ 1,419 $ 3,930 $ - $ - $ - $ 4 $ 267 $ 1,311 $ 518 $ 86 $ 9,463 Provision for loan losses 539 57 26 ) - - - 1 284 357 ) 20 - Charge-offs ) ) (9 ) ) - ) ) - ) ) Recoveries 52 1 26 - 1 32 16 2 11 141 Net charge-offs ) ) 17 ) - - - 1 ) ) 2 ) ) Balance, end of period $ 1,542 $ 389 $ 1,462 $ 2,602 $ - $ - $ - $ 6 $ 458 $ 1,616 $ 476 $ 95 $ 8,646 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ 216 $ - $ 1 $ 445 $ - $ - $ - $ - $ 394 $ 3 $ 289 $ 36 $ 1,384 PCI Impairment charge-offs ) - - ) - ) - ) ) ) PCI impairment recoveries - Net PCI impairment charge-offs ) - - ) - ) - ) ) ) Reversal of PCI loan impairment - - (1 ) ) - ) (3 ) ) - ) Benefit attributable to FDIC loss share agreements - Total provision for loan losses charged to operations - - (1 ) ) - ) (3 ) ) - ) Provision for loan losses recorded through FDIC loss share receivable - Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ 6 $ - $ - $ - $ 6 Total Allowance for Loan Losses $ 1,542 $ 389 $ 1,462 $ 2,602 $ - $ - $ - $ 6 $ 464 $ 1,616 $ 476 $ 95 $ 8,652 For the nine months ended September 30, 2013 Allowance for Loan Losses: Balance, beginning of period $ 849 $ 496 $ 1,102 $ 4,157 $ - $ - $ - $ 8 $ 454 $ 1,463 $ 1,046 $ 49 $ 9,624 Provision for loan losses 1,740 ) 131 ) - - - (3 ) 69 756 ) 66 ) Charge-offs ) - ) Recoveries 143 9 459 745 - - - 1 63 57 95 32 1,604 Net charge-offs ) ) 229 651 - - - 1 ) ) 46 ) ) Balance, end of period $ 1,542 $ 389 $ 1,462 $ 2,602 $ - $ - $ - $ 6 $ 458 $ 1,616 $ 476 $ 95 $ 8,646 PCI Impairment Allowance for Loan Losses: Balance, beginning of period $ 225 $ - $ - $ 542 $ - $ - $ - $ - $ 200 $ - $ - $ - $ 967 PCI Impairment charge-offs ) - ) ) - - - ) ) - ) ) ) PCI impairment recoveries - - - 25 - 25 Net PCI impairment charge-offs ) - ) ) - - - ) ) - ) ) ) Reversal of PCI loan impairment (9 ) - 16 ) - - - 386 117 - 233 36 389 Benefit attributable to FDIC loss share agreements ) - (1 ) ) - ) Total provision for loan losses charged to operations ) - 15 ) - - - 386 117 - 233 36 92 Provision for loan losses recorded through FDIC loss share receivable 104 - 1 192 - 297 Balance, end of period $ - $ - $ - $ - $ - $ - $ - $ - $ 6 $ - $ - $ - $ 6 Total Allowance for Loan Losses $ 1,542 $ 389 $ 1,462 $ 2,602 $ - $ - $ - $ 6 $ 464 $ 1,616 $ 476 $ 95 $ 8,652 19 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following table presents, by portfolio segment, the balance in the allowance for loan losses disaggregated on the basis of the Company’s impairment measurement method and the related recorded investment in loans at September 30, 2014 and December 31, 2013. Commercial and industrial CRE - owner-occupied CRE - investor income producing AC&D AC&D - 1-4 family construction AC&D - lots, land & development AC&D - CRE Other commercial Residential mortgage HELOC Residential construction Other loans to individuals Total At September 30, 2014 Allowance for Loan Losses: Individually evaluated for impairment $ 239 $ 28 $ 52 $ - $ - $ 8 $ - $ 43 $ 320 $ 444 $ 195 $ 8 $ 1,337 Collectively evaluated for impairment 1,697 617 1,320 - 1,153 801 283 10 292 1,157 705 86 8,121 1,936 645 1,372 - 1,153 809 283 53 612 1,601 900 94 9,458 Purchased credit-impaired - Total $ 1,936 $ 645 $ 1,372 $ - $ 1,153 $ 809 $ 283 $ 53 $ 612 $ 1,601 $ 900 $ 94 $ 9,458 Recorded Investment in Loans: Individually evaluated for impairment $ 785 $ 3,041 $ 1,497 $ - $ - $ 1,126 $ - $ 257 $ 2,918 $ 3,272 $ 622 $ 50 $ 13,568 Collectively evaluated for impairment 166,375 298,052 409,124 - 32,245 36,007 53,346 3,769 165,796 149,787 48,260 25,485 1,388,246 167,160 301,093 410,621 - 32,245 37,133 53,346 4,026 168,714 153,059 48,882 25,535 1,401,814 Purchased credit-impaired 6,149 30,210 51,810 - 687 17,967 113 1,255 30,259 1,709 7,601 909 148,669 Total $ 173,309 $ 331,303 $ 462,431 $ - $ 32,932 $ 55,100 $ 53,459 $ 5,281 $ 198,973 $ 154,768 $ 56,483 $ 26,444 $ 1,550,483 At December 31, 2013 Allowance for Loan Losses: Individually evaluated for impairment $ 14 $ 14 $ 527 $ - $ - $ - $ - $ 18 $ 167 $ 137 $ 7 $ - $ 884 Collectively evaluated for impairment 1,477 385 1,270 - 839 1,751 299 7 191 913 383 72 7,587 1,491 399 1,797 - 839 1,751 299 25 358 1,050 390 72 8,471 Purchased credit-impaired - - 360 - 360 Total $ 1,491 $ 399 $ 2,157 $ - $ 839 $ 1,751 $ 299 $ 25 $ 358 $ 1,050 $ 390 $ 72 $ 8,831 Recorded Investment in Loans: Individually evaluated for impairment $ 265 $ 1,902 $ 3,216 $ - $ - $ 1,888 $ - $ 262 $ 4,513 $ 3,014 $ 66 $ 60 $ 15,186 Collectively evaluated for impairment 116,398 229,919 321,975 - 19,959 41,002 56,638 3,450 136,037 139,338 33,835 17,546 1,116,097 116,663 231,821 325,191 - 19,959 42,890 56,638 3,712 140,550 142,352 33,901 17,606 1,131,283 Purchased credit-impaired 5,737 35,760 56,996 - - 22,699 121 137 32,826 1,402 6,920 1,189 163,787 Total $ 122,400 $ 267,581 $ 382,187 $ - $ 19,959 $ 65,589 $ 56,759 $ 3,849 $ 173,376 $ 143,754 $ 40,821 $ 18,795 $ 1,295,070 20 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The Company’s loan loss allowance methodology includes four components, as described below: 1) Specific Reserve Component . Specific reserves represent the current impairment estimate on specific loans, for which it is probable that the Company will be unable to collect all amounts due according to contractual terms based on current information and events. Impairment measurement reflects only a deterioration of credit quality and not changes in market rates that may cause a change in the fair value of the impaired loan. The amount of impairment may be measured in one of three ways, including (i) calculating the present value of expected future cash flows, discounted at the loan’s interest rate implicit in the original document and deducting estimated selling costs, if any; (ii) observing quoted market prices for identical or similar instruments traded in active markets, or employing model-based valuation techniques for which all significant assumptions are observable in the market; and (iii) determining the fair value of collateral, which is utilized for both collateral dependent loans and for loans when foreclosure is probable. Impaired loans with a balance less than or equal to $150 thousand are viewed in two groups: those which have experienced charge-offs and those recorded at legal balance. Those loans which have experienced charge-offs have no additional reserve applied unless specifically calculated at a point in time when the loan balance exceeded $150 thousand. Those loans recorded at their legal balance are reserved for based on a pooled probability of default and loss given default calculation. 2) Quantitative Reserve Component . Quantitative reserves represent the current loss contingency estimate on pools of loans, which is an estimate of the amount for which it is probable that the Company will be unable to collect all amounts due on homogeneous groups of loans according to contractual terms should one or more events occur, excluding those loans specifically identified above. The historical loss experience of the Company is collected quarterly by evaluating internal loss data. The estimated historical loss rates are grouped by loan product type. The Company utilizes average historical losses to represent management’s estimate of losses inherent in a particular portfolio. The historical look back period is estimated by loan type, and the Company applies the appropriate historical loss period which best reflects the inherent loss in the applicable portfolio considering prevailing market conditions. In the past, the Company has recorded a minimum reserve as part of the quantitative component. A minimum reserve is utilized when the Company has insufficient internal loss history or when internal loss history falls below the minimum reserve percentage. Minimums are determined by analyzing Federal Reserve Bank charge-off data for all insured federal- and state-chartered commercial banks. During the second quarter of 2014, the Company determined that it would use the calculated average historical loss rates and adjust to the minimum reserve amounts in its qualitative component. This change represented a reclassification between components of the allowance and had no impact on the calculation in total. During the third quarter of 2013, the Company segregated the AC&D portfolio into three collateral types: (i) 1-4 family construction, (ii) lots, land and development and (iii) CRE construction. These enhancements strengthen the granularity of the allowance methodology and are reflective of the distinctions in credit quality indicators for the three collateral types as well as the Company’s present origination activities. 21 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The following look back periods were utilized by management in determining the quantitative reserve component at September 30, 2014 and December 31, 2013: September 30, December 31, Look back periods (in calendar quarters) Commercial: Commercial and industrial 15 15 CRE - owner-occupied 15 Minimum CRE - investor income producing 15 15 AC&D - 1-4 family construction 15 15 AC&D - lots, land, & development 15 15 AC&D - CRE 15 Minimum Other commercial 15 Minimum Residential mortgage 15 12 HELOC 15 12 Residential construction 15 12 Other loans to individuals 15 Minimum The changes in the look back periods noted above were made to provide a better estimate of the loss inherent in the portfolio for each loan category and to reflect the availability of loss history. The Company also performs a quantitative calculation on the acquired purchased performing loan portfolio. There is no allowance for loan losses established at the acquisition date for purchased performing loans. The historical loss experience discussed above is applied to the acquired purchased performing loan portfolio and the result is compared to the remaining fair value mark on this portfolio. A provision for loan losses is recorded for any further deterioration in these loans subsequent to the acquisition. At September 30, 2014 and December 31, 2013, this analysis did not indicate a need for a provision for loan losses for the acquired purchased performing portfolio. The remaining mark on the acquired purchased performing loan portfolio was $3.7 million and $4.5 million at September 30, 2014 and December 31, 2013, respectively. 3) Qualitative Reserve Component . Qualitative reserves represent an estimate of the amount for which it is probable that environmental or other relevant factors will cause the aforementioned loss contingency estimate to differ from the Company’s historical loss experience or other assumptions. The Company has historically focused directly on five specific environmental factors. These five factors include portfolio trends, portfolio concentrations, economic and market conditions, changes in lending practices and other factors. During the second quarter of 2014, the Company introduced two new environmental factors – changes in loan review system and geographical considerations – that are discussed below. Management believes these additional categories provide more clarity in the determination of the allowance. Each of the factors, except other factors, can range from 0.00% (not applicable) to 0.15% (very high). Other factors are reviewed on a situational basis and are adjusted in 5 basis point increments, up or down, with a maximum of 0.50%. Details of the seven environmental factors for inclusion in the allowance methodology are as follows: i. Portfolio trends, which may relate to such factors as type or level of loan origination activity, changes in asset quality (i.e., past due, special mention, non-performing) and/or changes in collateral values; ii. Portfolio concentrations, which may relate to individual borrowers and/or guarantors, industry sectors, loan types and/or other factors; 22 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) iii. Economic and market trends, which may relate to trends and/or levels of gross domestic production, unemployment, bankruptcies, foreclosures, housing starts, housing prices, equity prices, competitor activities and/or other factors; iv. Changes in lending practices, which may relate to changes in credit policies, procedures, systems or staff; v. Changes in loan review system, which may introduce variation in loan grading, collateral adequacy and valuation and impairment classification; vi. Geographical considerations, which may relate to economic and/or environmental issues unique to a geographical area including but not limited to elimination of a major employer, natural disaster, or long-term states of emergency; and vii. Other factors, which is intended to capture the incremental adjustment, by loan type, to internally calculated minimum reserves (as discussed above) as well as environmental factors not specifically identified above. In addition, qualitative reserves on purchased performing loans are based on the Company’s judgment around the timing difference expected to occur between accretion of the fair market value credit adjustment and realization of actual loan losses. 4) Reserve on Purchased-Credit Impaired Loans. In determining the acquisition date fair value of PCI loans, and in subsequent accounting, the Company generally aggregates purchased loans into pools of loans with common risk characteristics. Expected cash flows at the acquisition date in excess of the fair value of loans are recorded as interest income over the life of the loans using a level yield method if the timing and amount of the future cash flows of the pool is reasonably estimable. Subsequent to the acquisition date, significant increases in cash flows over those expected at the acquisition date are recognized as interest income prospectively. Decreases in expected cash flows after the acquisition date are recognized by recording an allowance for loan losses. In pools where impairment has already been recognized, an increase in cash flows will result in a reversal of prior impairment. Management analyzes these acquired loan pools using various assessments of risk to determine and calculate an expected loss. The expected loss is derived using an estimate of a loss given default based upon the collateral type and/or specific review by loan officers of loans generally greater than $1.0 million, and the probability of default that was determined based upon management’s review of the loan portfolio. Trends are reviewed in terms of traditional credit metrics such as accrual status, past due status, and weighted-average grade of the loans within each of the accounting pools. In addition, the relationship between the change in the unpaid principal balance and change in the fair value mark is assessed to correlate the directional consistency of the expected loss for each pool. This analysis resulted in net (recovery) impairment for the nine months ended September 30, 2014 of ($209) thousand. There was no impairment or recovery for the three months ended September 30, 2014. Additionally, $(278) thousand of this recovery of PCI impairment was attributable to covered loans under FDIC loss share agreements. These covered impairments were a function of a decrease in expected losses. See Note 6 – FDIC Loss Share Agreements for further discussion. A full breakdown of the net impairment or recovery is detailed in the allowance by segment table above for the three and nine months ended September 30, 2014 and 2013. 23 PARK STERLING CORPORATION Notes to Condensed Consolidated Financial Statements (Unaudited) (table amounts in thousands, except share data and per share amounts) The allowance for loan losses is increased by provisions charged to operations and reduced by loans charged off, net of recoveries. The increase in the allowance for loan losses from December 31, 2013 to September 30, 2014 was a function of the following: a decrease of $2.0 million in the quantitative component of the allowance due to a decrease in historical loss rates applied to the portfolio as significant charge-offs from 2010 are replaced with low loss periods in 2014. In addition, changes in look-back periods in the residential construction loan type, which better reflect the inherent loss in the portfolio, and the reclassification of the minimum reserve amounts to the qualitative component contributed to the decrease. In the past, we have recorded a minimum reserve as part of the quantitative component. A minimum reserve is utilized when we have insufficient internal loss history or when internal loss history falls below the minimum reserve percentage. Minimums are determined by analyzing Federal Reserve Bank charge-off data for all insured federally and state-chartered commercial banks. For the third quarter of 2014, we calculated the average historical loss rates and adjusted incrementally to the minimum reserve amounts in the qualitative component. This change represented a reclassification between components of the allowance and had no impact on the calculation in total. An increase of $2.5 million in the qualitative component of the allowance primarily due to the reclassification of minimum reserve amounts noted in item (i) above as well as management’s decision to increase certain factors based on rapid loan growth, including entrance into new markets, and economic uncertainty based on recent market fluctuations. A decrease of $360 thousand in the reserve on PCI loans due to the reversal of $360 thousand of previously recognized impairments. An increase of $453 thousand in specific reserves which change periodically as loans move through or out of the impairment process. The Company evaluates and estimates off-balance sheet credit exposure at the same time it estimates credit losses for loans by a similar process. These estimated credit losses are not recorded as part of the allowance for loan losses, but are recorded to a separate liability account by a charge to income, if material. Loan commitments, unused lines of credit and standby letters of credit make up the off-balance sheet items reviewed for potential credit losses. At both September 30, 2014 and December 31, 2013, $125 thousand was recorded as an other liability for off-balance sheet credit exposure. Credit Quality Indicators - The Company uses several credit quality indicators to manage credit risk in an ongoing manner. The Company's primary credit quality indicator is an internal credit risk rating system that categorizes loans into pass, special mention, or classified categories. Credit risk ratings are applied individually to those classes of loans that have significant or unique credit characteristics that benefit from a case -b y
